Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Sept. 22, 2020 have been received and entered into the case. 

Status of the Claims 
	Claims 40-47 and 51-53 are currently pending.
Claims 40-47, 51 and 52 are amended.
 	Claims 1-39 and 48-50 cancelled.
Claim 53 is new.
	Claims 40-47 and 51-53 have been considered on the merits. 


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40-47 and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wurtman (US 2011/0257109 A1, published Apr. 19, 2011, filing date Apr. 19, 2010) (ref. of record) in view of Li et al. (US 2006/0263332 A1) (ref. of record).
With respect to claims 40 and 41, Wurtman teaches a pharmaceutical composition comprising uridine 5’-diphosphate-glucose (UDP-glucose) (0005 and 0009) for the treatment of neurodegenerative diseases (0003).  
Wurtman does not teach the composition further comprising a second hematopoietic cell mobilizing compound as recited in claim 40 or where the second hematopoietic cell mobilizing compound is granulocyte colony stimulating factor as recited in claim 50.  However, Li teaches a pharmaceutical composition for treatment of neurodegenerative diseases comprising granulocyte colony stimulating factor (GSCF) for treating neurodegenerative diseases (0002, 0003, 0007, 0009 and 0017).  Li further teaches that treatment can be performed in conjunction with other drugs or therapies (0004).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose of treating neurodegenerative diseases and for the following reasons.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art. 
claim 40.  Thus, the intended uses of the composition is also inherent in the composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
With respect to claim 42, Wurtman teaches the composition containing pharmaceutically acceptable carriers (0042).  With respect to claim 43, Wurtman teaches the composition containing pharmaceutically acceptable excipients (0042 and 0050).  With respect to claim 45, Wurtman teaches the composition formulated for intravenous, intraperitoneal, or oral administration (0006 and 0043).  With respect to claim 46, Wurtman teaches the composition is formulated as a solid formulation (0048).  With respect to claim 47, Wurtman teaches the composition is formulated as a liquid claim 48, Wurtman teaches a dosage regime of the pharmaceutical composition (0057-0058).  
Wurtman does not teach the composition formulated for subcutaneous administration as recited in claim 44 or the composition formulated for intramuscular administration as recited in claim 45.  However, Li teaches a similar pharmaceutical composition for treating neurodegenerative diseases (0002, 0003, 0007, 0009 and 0017) which is formulated for subcutaneous injection, intramuscular, intravenous, intraperitoneal or oral administration (0010 and 0014).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Wurtman in such a way that the composition is formulated for subcutaneous or intramuscular administration for the purpose being able to use the composition to treat a neurodegenerative disease.  Furthermore, it would have been obvious to one skilled in the art to have further modified Wurtman such that the composition is formulated for subcutaneous or intramuscular administration, since pharmaceutical compositions for neurodegenerative diseases were known to be formulated for subcutaneous or intramuscular administration as taught by Li.  Such a modification merely involves the substitution of one known type of formulation or form for another for a pharmaceutical composition for treatment of neurodegenerative diseases.
Although Wurtman teaches a dosage regime of the pharmaceutical composition where the pharmaceutical composition administered for at least one month (0057) and may be administered daily (0058) and teaches the claimed use of composition for administration, Wurtman does not teach the claimed use of pharmaceutical composition claims 51-53 are being interpreted.  However, the composition taught by the combined teachings of Wurtman and Li is the same as that claimed by applicant.  Thus, the intended use of the pharmaceutical composition is also inherent in the pharmaceutical composition of Wurtman and Li.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 40-47 and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wurtman (US 2011/0257109 A1, published Apr. 19, 2011, filing date Apr. 19, 2010) (ref. of record) in view of Schaebitz et al. (US 7,785,601) (ref. of record).
With respect to claims 40 and 41, Wurtman teaches a pharmaceutical composition comprising uridine 5’-diphosphate-glucose (UDP-glucose) (0005 and 0009) for the treatment of neurodegenerative diseases (0003).  
claim 40 or where the second hematopoietic cell mobilizing compound is granulocyte colony stimulating factor as recited in claim 50.  However, Schaebitz teaches a pharmaceutical composition comprising granulocyte colony stimulating factor (GSCF) for treating neurodegenerative diseases (Col. 1 lines 8-13, Col. 6 lines 7-13 and Col. 16 line 61 to Col. 17 line 46).  Schaebitz further teaches the pharmaceutical composition comprising additional components such as hematopoietic growth factors, growth factors, substances that have thrombolytic activities, substances that interfere with apoptotic signaling, antioxidative substances and drugs known to treat Parkinson’s (Col. 16 lines 28-59).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose of treating neurodegenerative diseases and for the following reasons.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art. 
Neither Wurtman or Schaebitz explicitly teach the UDP and G-CSF formulated at doses that have synergistic effect on mobilizing hematopoietic stem cells from the bone into peripheral circulation of a subject in need thereof as recited in claim 40.  Similarly, neither Wurtman nor Schaebitz explicitly teach the UDP compound is administered at a dosage of 0.1 to 500 mg/kg and the G-CSF is administered at a dosage of 0.01 to 300 claim 40.  Thus, the intended uses of the composition is also inherent in the composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
With respect to claim 42, Wurtman teaches the composition containing pharmaceutically acceptable carriers (0042).  With respect to claim 43, Wurtman teaches the composition containing pharmaceutically acceptable excipients (0042 and 0050).  With respect to claim 45, Wurtman teaches the composition formulated for intravenous, intraperitoneal, or oral administration (0006 and 0043).  With respect to claim 46, Wurtman teaches the composition is formulated as a solid formulation (0048).  With respect to claim 47, Wurtman teaches the composition is formulated as a liquid formulation (0043, 0052 and 0053).  With respect to claim 48, Wurtman teaches a dosage regime of the pharmaceutical composition (0057-0058).  
Wurtman does not teach the composition formulated for subcutaneous administration as recited in claim 44 or the composition formulated for rectal administration as recited in claim 45.  However, Schaebitz teaches a pharmaceutical 
Although Wurtman teaches a dosage regime of the pharmaceutical composition where the pharmaceutical composition administered for at least one month (0057) and may be administered daily (0058) and teaches the claimed use of composition for administration, Wurtman does not teach the claimed use of pharmaceutical composition as claims 51-53 are being interpreted.  However, the composition taught by the combined teachings of Wurtman and Schaebitz is the same as that claimed by applicant.  Thus, the intended use of the pharmaceutical composition is also inherent in the pharmaceutical composition of Wurtman and Schaebitz.  It is noted that the intended use of the claimed composition does not patentably distinguish the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Response to Arguments 
Applicant's arguments filed Sept. 22, 2020 have been fully considered but they are not persuasive.
Applicant argues that the synergistic effect of the UDP compound in combination with the second hematopoietic cell mobilizing compound is an unexpected and synergistic technical effect which are not obvious (Remarks pg. 6 para. 2).  Applicant points to Fig. 4 and 12 and para. [0077] and [0180] of the specification which demonstrate an unexpected synergy between UDP-Glc and G-CSF on mobilizing a higher number of colony forming unit cells to the peripheral blood and spleen than UDP-Glc alone (Remarks pg. 6-7 bridging para.).  Although the data clearly shows in Fig. 4 and Fig. 12, that there was significantly higher CFU-Cs mobilized to the peripheral blood 
Applicant argues that claim 40 has been amended to recite limitations directed to the specific conditions for the unexpected and synergistic results demonstrated in the specification and specifically has been amended to include the limitation where the UDP compound is administered at a dosage of 0.1 to 500 mg/kg, and the G-CSF is administered at a dosage of 0.01 to 300 µg/kg (Remarks pg. 7 para. 2).  However, this argument was not found to be administered, since the combined teachings of Wurtman and Schaebitz teach the same composition and the combined teachings of Wurtman and Li teach the same composition as recited in claim 40.  Thus, the intended uses of the composition is also inherent in the composition of the prior art.  It is noted 
Similarly, Applicant argues that neither Wurtman nor Li teach or suggest the synergistic effect of the pharmaceutical composition comprising a uridine diphosphate compound and G-CSF formulated at doses that have a synergistic effect on mobilizing hematopoietic stem cells from bone into peripheral circulation of a subject in need thereof compared to administration of either compound alone as recited in the pending claims (Remarks pg. 7 para. 3).  Likewise, Applicant argues that neither Wurtman nor Li teach the composition where the UDP compound is administered at a dosage of 0.1 to 500 mg/kg, and the G-CSF is administered at a dosage of 0.01 to 300 µg/kg (Remarks pg. 7 para. 3).  However, this argument was not found to be administered, since the combined teachings of Wurtman and Li teach the same composition as recited in claim 40.  Thus, the intended uses of the composition is also inherent in the composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the 
Applicant argues that neither Wurtman nor Schaebitz teach or suggest the synergistic effect of the pharmaceutical composition comprising a uridine diphosphate compound in an effect amount to mobilize hematopoietic stem cells from bone of a subject in need thereof and a second hematopoietic cell mobilizing compound into peripheral circulation and where the UDP compound is administered at a dosage of 0.1 to 500 mg/kg, and the G-CSF is administered at a dosage of 0.01 to 300 µg/kg (Remarks pg. 8 para. 2).  However, this argument was not found to be administered, since the combined teachings of Wurtman and Schaebitz teach the same composition as recited in claim 40.  Thus, the intended uses of the composition is also inherent in the composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. In this case, the intended use of the composition to be administered in the dosage amounts would be inherent to composition taught by the prior art.



Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632